In a proceeding to stay arbitration of an uninsured motorist claim, the appeal is from a judgment of the Supreme Court, Nassau County, entered May 3, 1979, which, inter alia, denied the application and directed that arbitration proceed. Judgment reversed, on the law, with $50 costs and disbursements payable by respondent Allstate Insurance Company, and the application to stay arbitration is granted. The undisputed testimony at trial was that the statutorily mandated financial security statement (Vehicle and Traffic Law, § 313, subd 1, par [a]) was printed with type the face of which measured only nine points. Compliance *839with the statute requires that the face—and therefore the printed impression produced—measure 12 points (see Cohn v Royal Globe Ins. Co., 67 AD2d 993, affd 49 NY2d 942). Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.